Citation Nr: 1637603	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  12-18 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for anxiety disorder.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

E. Redman, Counsel







INTRODUCTION

The Veteran served on active duty from July 1961 to April 1972.  He served in the Republic of Vietnam and was awarded the Purple Heart, Combat Infantryman Badge, and Silver Star with oak leaf cluster, among other awards and decorations.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for anxiety disorder, not otherwise specified (claimed as posttraumatic stress disorder) and assigned a noncompensable rating, effective February 10, 2009.  

Although the Veteran requested a Travel Board hearing in his VA Form 9, in an April 2015 statement, the Veteran withdrew his request for a hearing.  He has not requested that the hearing be rescheduled.  Therefore, the hearing request is considered withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that his service-connected anxiety disorder is more severe than is reflected by the current noncompensable rating.  In this regard, the Board notes that the Veteran submitted a statement in September 2014, indicating that he experiences the following symptoms from his service-connected anxiety disorder:  anger, chronic sleep problems, difficulty making decisions, emotional numbing, flashbacks, guilt, inability to make and keep friends, intrusive thoughts, isolation, lack of emotions, lack of self-esteem, memory loss, overly concerned with personal hygiene, problems with communication, problems getting along with people, suspiciousness, and unable to share feelings.  

In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the Court found that, when a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95; see also Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment).  In this case, the September 2014 statement indicates an increase in the severity of the Veteran's symptoms since the most recent VA examination was conducted in August 2009.  The Board finds that this is enough to require a new VA examination.  As such, a remand for a new VA examination is in order.

Outstanding records relevant to the claim should also be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all outstanding treatment records relevant to the claim for an increased rating for anxiety disorder.  All identified VA records should be added to the claims file.  All other properly identified records should also be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.

2.  Schedule the Veteran for a VA examination with a psychiatrist or psychologist to determine the current severity of his service-connected anxiety disorder, not otherwise specified.

3.  Then the Veteran's claim should be readjudicated.  If any benefit remains denied, the Veteran and his attorney must be furnished with a supplemental statement of the case and given an opportunity to respond before this case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




